 Case: 1:18-cr-00109-DRC Doc #: 207 Filed: 06/18/21 Page: 1 of 2 PAGEID #: 1194




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,
                                                   Case No. 1:18-cr-109
       v.                                          JUDGE DOUGLAS R. COLE

SERGHEI VERLAN (2)
AKHLIDDIN KALONOV (7),


              Defendants.

                                      ORDER

      This cause came before the Court for a Telephone Status Conference on June

19, 2021, at 1:00 p.m. before Judge Douglas R. Cole. The Government advised the

Court that advised the Court that a plea agreement has been filed as to Defendant

Kariaka, it is engaged in plea negotiations with Defendant Kalonov, and that

Defendant Verlan appears to be headed to trial. Counsel for Defendant Verlan

requested a 60-day continuance to further review discovery and meet with his client.

Counsel for Defendant Kalanov joined in the motion. Change of Plea hearing for

Defendant Kariaka set for June 22, 2021 at 11:00 a.m. in Courtroom 822. Telephone

Status Conference for Defendants Verlan and Kalanov set for August 17, 2021, at

12:30 p.m. There were no objections to the speedy trial clock being tolled through the

next status conference.

      Therefore, the Court finds that the ends of justice served by granting the

continuance outweigh the best interest of the public and the Defendants in a speedy
  Case: 1:18-cr-00109-DRC Doc #: 207 Filed: 06/18/21 Page: 2 of 2 PAGEID #: 1195




trial, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (B)(i), as failure to grant the continuance

would prevent Defendant Kalonov from exploring a possible resolution of the matter

and would prevent Defendant Verlan from reviewing the discovery and determining

how to proceed, and thus would likely lead to a miscarriage of justice. Based on the

foregoing, the Court GRANTS the continuance and also finds the period of time

elapsing from June 18, 2021, until August 17, 2021, is properly, and shall be, excluded

from the speedy trial calculation.

      SO ORDERED.


June 18, 2021
DATE                                         DOUGLAS R. COLE
                                             UNITED STATES DISTRICT JUDGE




                                            2
